DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filled on 02/07/2020 is being considered in the examination of this application.
Election/Restrictions
3.	Applicant's election with traverse of invention/group I in the reply filed on 09/06/2022 is acknowledged. The traversal is on the ground(s) that “If the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions. (MPEP § 803). Presently, the search and examination of all of Applicant's pending claims can be made without serious burden… However, each of independent claims 1 and 11 in Group I and independent claim 20 in Group II have much overlap. Each includes features for an attachment device coupled to at least one of the plurality of support beams affixed to an underside of a UAV that is "electrically controllable"… Applicant asserts that there would not be a serious search and/or examination burden if restriction were not required. In fact, examination of the combined set of claims 1-20 is more efficient and would require no additional searching and impose no additional burden. In addition, the Office has not established by appropriate explanation of separate classification of the different claims, or separate status in the art, or a different field of search as defined in MPEP § 808.02, that a serious burden on the Examiner exists if all claims 1-20 are searched and examined together. (See MPEP § 803). The Restriction Requirement lacks a reasonable and rationale basis for requiring election of one of the Groups I and II since both inventions are classified in the class B64.”. This is not found to be persuasive. In regards to assertion of overlapping subject matter, the apparatus requires an unmanned aerial vehicle with a distinct number of rotors and arranged in a distinct manner (see claims 1 and 11) whereas the process merely recites a UAV (see claim 20). Further, the apparatus requires a support beam structure having a plurality of support beams with a particular arrangement (see claims 6-8 and claims 16-17) manner whereas the process merely recites a support structure without requiring any specific details pertaining to the support structure (see claim 20). Further, the apparatus requiring a plurality of lateral arresting cables being arranged in a certain manner (see claim 6) whereas the process does not require such features. Furthermore, the apparatus requiring a precise arrangement of the wire on support structure including additional features pertaining to alignment of the wire (see claims 10 and 13) whereas the process does not require such features. Therefore, should the applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention. In regards, to the applicant’s assertion regarding prior art being applicable to claim 1 is also applicable to claim 20, the examiner finds such assertion to be unreasonable since prior art applicable to claim 20 is clearly not applicable to claims 1 and 11, given the differences outlined above. The notion that the same prior art for claim 20 can also be applied to claims 1 and 11, renders the specific details of the UAV and the cargo attachment system as features that are known in the art. For example, one cannot assume that any UAV is a UAV having four rotors or a support structure is equivalent to any support beam structure having a particular number of support beams. Furthermore, the process requires specific functions to be performed which is not required by the product. If the applicant assumes that any prior art applicable to claims 1 and 11 is also applicable to claim 20, then is it not reasonable to assume that any prior art, irrespective of the disclosure merely reciting structures without reciting any active functions being performed, is also applicable to the process? The examiner disagrees with the notion that the restriction requirement lacks a rationale basis since both inventions are classified in B64. The applicant is invited to perform a search of B64 which includes a plethora subject matter related to aerospace, that of which yields more than 700,000 search results. The assumption that both inventions should be examined based on the premise that the classifications are both in B64 is unreasonable. It appears that the applicant has provided sufficient rational in the response to the restriction requirement that a restriction requirement is necessary. The restriction requirement is deemed proper and is therefore made FINAL.
4.	Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected invention II. 
Examiner’s Note
5.	The examiner made several attempts to reach the attorney of record, Joseph A. Herndon, to discuss examiner’s amendments to claims 1 and 11 of the claims filed on 09/06/2022 in the interest of expedited prosecution. The examiner was not successful in reaching the applicant’s representative in discussing such matters.  
3a.	The applicant is reminded that the functional recitation of limitations in claims 6, 9 and 15 only require the ability to perform:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647.
 
                        Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.
 
                        Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.
 
          As set forth in MPEP § 2114, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim. The intended use of an apparatus is not a relevant limitation with respect to the patentability of the structure defined in an apparatus claim. In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973).

Drawings
6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “length of the landing structure” in claims 1 and 11, the “first portion” in claims 2 and 12, 19-20 and 22, the “latch” in claims 18, 20 and 22, the “controller” in claims 10, 13, 19 and 21, and the “other parts” in claim 6 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
7.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference numeral 143.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
8.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
9.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
10.	The following title is suggested: unmanned aerial vehicle with support structure, attachment device and sling load.


Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1-10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
13.	Claim 1, lines 4-6, recites the limitation “the support beam structure having a length projecting downwardly from the underside of the UAV that is less than a length of the landing gear structure, wherein at least one of the plurality of support beams projects away from the landing structure” rendering the claim uncertain, since it is unclear as to whether the landing gear structure is required. For example, lines 1-2, recites the UAV having the four rotors, however, the landing gear structure, while being merely functionally recited, is neither positively recited nor in association with the UAV. Thus, it is unclear as to how exactly a comparison is made between the length of the support structure and the length of the landing gear structure, since the landing gear structure is not required. Furthermore, even assuming if the landing structure is associated to the UAV, it is unclear as to exactly how a length of the support beam structure is considered to be less than a length of the landing structure when the position of the landing structure relative to precise location of the UAV has yet to be established. For example, a recitation of the landing structure affixed to the underside of the UAV (i.e. reference point) would allow one of ordinary skill in the art to ascertain the comparison made between the varying lengths. See Claim 11 for further clarification. 
14.	Claim 1 recites the limitation “the landing gear structure” in line 6. There is insufficient antecedent basis for this limitation in the claim.
15.	Claim 6, lines 4-5, recites the limitation “a plurality of lateral arresting cable portions extending between the first cable and the second cable to prevent interference of the first cable or the second cable with the landing gear or other parts of the vehicle that protrudes into either the first cable or the second cable's unrestricted range of motion” which renders the claim vague and indefinite, since it is unclear how the lateral arresting cables prevent interference of the cables with the landing or other part of the UAV that protrude into the cables when the landing gear and other parts of the UAV are neither claimed nor a part of the claimed invention. As such any references or comparisons made to portions of the UAV that does not involve the underside or the four rotors are indefinite. Furthermore, there is insufficient antecedent basis for the limitations “landing gear” and “other parts” in line 3 as well as “the second cable’s unrestricted range of motion” in line 4 of the claim. Similarly, claims 7-9, which recite the term “landing gear” are indefinite for the same reasons. 
16.	Claim 7 recites the limitation “the landing gear” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. 
17.	Claim 9 recites the limitation “the landing gear” in line 4. There is insufficient antecedent basis for this limitation in the claim. 
18.	Claim 16 recites the limitation “other parts” in line 3. There is insufficient antecedent basis for this limitation in the claim.
	Claims not addressed are rejected based on their dependency from a rejected base claim.


Claim Rejections - 35 USC § 102
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

20.	Claim(s) 1, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US 2019/0233254 A1).
21.	Regarding Claim 1, Shin discloses a cargo attachment system for an unmanned aerial vehicle (UAV) having at least four laterally-arrange rotors (Abstract, paras. [0037] and [0063]; a cargo attachment system for an unmanned aerial vehicle 10 as seen in FIGS. 1A-1C, 6A-8), the system comprising:
	a support beam structure comprising a plurality of support beams (para. [0064]; support beam structure 30 comprising a plurality of support beams 31 as seen in FIGS. 7-12), at least one of the plurality of support beams being affixed to an underside of the UAV (para. [0066]; at least one beam 31 affixed to an underside of UAV 10 via mounting member 34 as seen in FIGS. 7-12), the support beam structure having a length projecting downwardly from the underside of the UAV that is less than a length of the landing gear structure (a length of support beam structure 30, in a shrunken state as seen in FIGS. 6A, 9 and 11, having a length projecting downwardly from the underside of UAV 10 that is less than a length of the landing gear structure), wherein at least one of the plurality of support beams projects away from the landing gear structure (support beam 31 projecting away from the landing gear structure when the support beam structure 30 is in an extended state as seen in FIG. 7); and 
an attachment device (100) coupled (FIG. 8) to at least one of the plurality of support beams (31), the attachment device being electrically controllable (paras. [0016]-[0017] and [0055]-[0059]; attachment device 100 being electrically controllable via power cable 21 which supplies electricity to attachment device 100).
22.	Regarding Claim 9, Shin discloses (see Shin) the cargo attachment system of claim 1, wherein the attachment device is attached to at least one of the plurality of support beams at a position such that a cable coupled to the attachment device is capable of reaching a maximum threshold angle without interfering with the landing gear to which the support beam structure is attached (attachment device 100 attached to one of the support beams 31 via cable 20 at a position such that cable 20 coupled to attachment device 100 is capable of reaching a maximum threshold angle without interfering with the landing gear to which support beam 31 of support beam structure 30 is attached via mounting member 34 as seen in FIGS. 7-8, for further evidence see FIG. 7 where cable 20 is capable of reaching any angle without interfering with the landing gear due to the position of cable 20 with respect to support beam structure 30 as well as the landing gear).
23.	Regarding Claim 11, Shin discloses a UAV (10) comprising: 
a rotorcraft having at least four laterally-arranged rotors (FIG. 7); 
a landing gear structure affixed to an underside of the UAV (landing gear affixed to an underside of UAV 10 as seen in FIGS. 1A-C and 7); 
a support beam structure (30) comprising a plurality of support beams (31) affixed to an underside (FIGS. 7-8) of the UAV (10), the support beam structure (30) having a length projecting downwardly from the underside of the UAV that is less than a length of the landing gear structure a length of support beam structure 30, in a shrunken state as seen in FIGS. 6A, 9 and 11, having a length projecting downwardly from the underside of UAV 10 that is less than a length of the landing gear structure), wherein at least one of the plurality of support beams projects away from the landing gear structure (support beam 31 projecting away from the landing gear structure when the support beam structure 30 is in an extended state as seen in FIG. 7; and 
an attachment device (100) coupled to at least one of the plurality of support beams (31), the attachment device being electrically controllable (paras. [0016]-[0017] and [0055]-[0059]; attachment device 100 being electrically controllable via power cable 21 which supplies electricity to attachment device 100).

Claim Rejections - 35 USC § 103
24.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

25.	Claim(s) 2-3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2019/0233254 A1), in view of Thomas et al. (US 2018/0111687 A1), hereinafter “Thomas”.
26.	Regarding Claim 2, Shin discloses the cargo attachment system of claim 1.
	a cable having a first portion and a second portion, the second portion being coupled to the attachment device (cable 20 having a first portion which extends through the support beam structure 30, and a second portion such as a portion of cable 20 extending between support beam structure 30 and attachment device 100 which connects to the attachment device 100 as seen in FIG. 8), and a cargo (1) secured to the attachment device (100). 
	Shin is silent regarding the first portion being specifically coupled to the attachment device. 
	Thomas discloses a cargo attachment system for an aerial vehicle (Thomas Abstract, para. [0027] and FIGS. 1-7) comprising a cable having a first portion and a second portion, the first portion being releasably coupled to the attachment device and the second portion being secured to a cargo (para. [0032]; cable 16 having a first portion coupled to attachment device 86 and a second portion being attached to a cargo 18 as seen in FIG. 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Shin to use the arrangement of Thomas, as a known cable, attachment device and cargo arrangement for the purpose of providing retention means for providing a rigid and secure connection between the unmanned aerial and a cargo. 
27.	Regarding Claim 3, modified Shin discloses (see Thomas) the cargo attachment system of claim 2, wherein the cable has a predetermine length (a predetermined length of cable 16 as seen in FIG. 1). 
	Modified Shin is silent regarding the cable specifically has a predetermined length of 25 feet.
	It would have been an obvious matter of design choice to one of ordinary skill in the art before the claimed invention was filed to modify the invention of modified Shin such that the cable has a predetermined length of 25 feet, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
28. 	Regarding Claim 12, see the discussion above, regarding claim 2. 
29.	Claim(s) 4-5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2019/0233254 A1) and Thomas et al. (US 2018/0111687 A1) as applied to claim 2 above, and further in view of Duval et al. (US 2019/0308750 A1), hereinafter “Duval”.
30.	Regarding Claim 4, modified Shin discloses (see Thomas) the cargo attachment system of claim 2, wherein the cable (16) is a first cable (FIG. 1) and the attachment device (86) is a first attachment device (FIGS. 1 and 5).
	Modified Shin is silent regarding a second attachment device being coupled to at least one of the plurality of support beams.
Thomas discloses a cargo attachment system for an aerial vehicle (Thomas Abstract, para. [0027] and FIGS. 1-7) comprising a second cable extending (FIG. 1) from a second attachment device (para. [0032]; second attachment device 90), the second attachment device (90) being coupled to at least one of the plurality of support beams (34).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Shin to use the arrangement of Thomas, as a known second attachment device, cable and support beam arrangement for the purpose of providing additional retention means for enhancing the capabilities of a cargo attachment system as well as facilitating a robust and rigid connection between an unmanned aerial vehicle and a cargo. 
Modified Shin is silent regarding the second attachment device being electrically controllable. 
Duval discloses a cargo attachment system (Duval Abstract, para. [0017] and FIG. 1) comprising an attachment device being electrically controllable (paras. [0020]-[0024]; attachment device 206 being electrically controllable via RCS 300 as seen in FIGS. 3-10).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Shin as taught by Duval such that the second attachment device is electrically controllable for the predicable advantage of providing a quick disconnect attachment mechanism for facilitating the removal of an attachment device as well as an attached cargo from an unmanned aerial vehicle as deemed necessary by a user of the unmanned aerial vehicle.   
31.	Regarding Claim 5, modified Shin discloses (see Thomas) the cargo attachment system according to claim 4, wherein the first cable and the second cable each comprise a sling cable (first and second cables attaching to the first and second attachment devices 86/90 are by definition sling cables such that the first and second cables can be attached to the attachment devices).
32.	Regarding Claim 14, see the discussion above, regarding claim 4.

33.	Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2019/0233254 A1), Thomas et al. (US 2018/0111687 A1) and Duval et al. (US 2019/0308750 A1) as applied to claim 5 above, and further in view of Smith (US 4378919 A). 
34.	 Regarding Claim 6, modified Shin discloses the cargo attachment system according to claim 5.
	Modified Shin is silent regarding a plurality of lateral arresting cables extending the first and second cables. 
	Smith discloses cargo attachment system for an aircraft (Smith Abstract and FIG. 1) comprising a lateral arresting spreader means extending between the first cable and the second cable (lateral arresting spreader means 24 extending between a first cable 26 and a second cable 28 as seen in FIGS. 1-5) to prevent interference of the first cable or the second cable with the landing gear or other parts of the vehicle that protrudes into either the first cable or the second cable's unrestricted range of motion (the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114(II)). 
	It would have been an obvious substitution of functional equivalents to one of ordinary skill in the art before the claimed invention was filed to substitute the lateral arresting spreader means as taught by modified Shin with a retention mechanism such as lateral arresting cables, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). The motivation for so is to provide a mechanically simple, securable and inexpensive connection between cargo attachment cables so as to increase the stability of the cargo during flight, loading and unloading operations, and thereby reducing any potential swinging motion of the cargo or adverse effects experienced by the aerial vehicle and personnel handling the cargo while the cargo is suspended from the ground. 
35.	Regarding Claim 15, see the discussion above, regarding claim 6.

Double Patenting
36.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
37.	Claims 1-3, 6, 12, 15, 18-20 and 22 of the pending application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-10, 19-20 of U.S. Patent No. 11459103. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 and 12 of the pending application are encompassed by patented claim 1. Further, claim 3 of the pending application is encompassed by patented claim 9. Further, claims 6 and 15 of the pending application are encompassed by patented claim 19. Further, claim 18 of the pending application is encompassed by patented claim 10. Claim 19 of the pending application is encompassed by patented claims 1, 8, 10 and 20. Further, claim 20 of the pending application is encompassed by patented claim 10. Furthermore, claim 22 of the pending application is encompassed by patented claim 20.  While the limitations of the above-mentioned claims of the pending application are worded differently, the limitations of the above-mentioned patented claims anticipate the limitations of the pending claims. 

Allowable Subject Matter
Claims 7-8, 10, 13 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming drawing objections, 112(b) rejections, and the nonstatutory double patenting rejection. 
















Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Zheng et al. (2020/0047353 A1) discloses a cargo attachment system for a UAV comprising a support beams structure and an attachment device.
Harris (US 2018/0370618 A1) and Bouwer (US 9205922 B1) each disclose a cargo attachment system for a UAV comprising a support beam structure, an attachment device and a sling load.
Thomas et al. (US 2016/0236779 A1), Schuster (US 2002/0171008 A1), and Behrens et al. (US 2015/0360779 A1) each disclose a cargo attachment system for a helicopter comprising a support beam structure, an attachment device and a sling load. 

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Y.S./Examiner, Art Unit 3642                                                                                                                                                                                                       
	
	
	
	


/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642